Citation Nr: 1609059	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The appellant contends that her husband served with the recognized guerillas in the Philippines during World War II.  He died in June 2010, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 and April 2011 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the claim for one-time payment from the Filipino Veterans Equity Compensation Fund on the basis that the appellant's husband had did not have the requisite military service.

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121.  The original claimant died while his appeal was pending.  The Board finds that the April 2011 decision, which denied the appellant's claim under the Filipino Veterans Equity Compensation Fund, was also an implicit grant of the substitution request.  Accordingly, the appellant has been substituted for the claimant for purposes of adjudicating the claim to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

The Board remanded the case for further development in October 2014.  That development was completed, and the case has since been returned to the Board for appellate review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the veteran the right to compliance with the remand orders).



FINDINGS OF FACT

1.  In March 2009, the appellant's spouse filed an initial application for a one-time payment from the Filipino Veterans Equity Compensation Fund based on his claimed qualifying service.  The RO denied the claim in a January 2010 decision.  The appellant's spouse initiated an appeal.
 
 2.  The appeal remained pending at the time of the original claimant's death in June 2010.  During the following months, the appellant inquired about the request as the original claimant's widow.  

3.  The service department has certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met. 38 U.S.C.A. §§ 101, 501(a) (West 2014); 38 C.F.R. § 3.203 (2015); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The United States Court of Appeals for Veterans Claims (Court) has held that the notice provisions impose a duty on VA to inform a claimant of the information and evidence necessary to establish veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 330-31 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").

In this case, the RO provided the appellant fully adequate notice in a May 2013 letter after the initial adjudication of the claim.  Nevertheless, any timing deficiency was cured by subsequent re-adjudication of the claim in the December 2013 and may 2015 supplemental statements of the case.   See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78   (2006) (noting that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and re-adjudicating the claim and notifying claimant of such re-adjudication in the statements of the case).

Moreover, in light of the binding certification by the service department regarding the original claimant's claimed service, as discussed in this decision, any § 5103 notification errors are non-prejudicial because the appellant is not entitled to the benefit sought as a matter of law.  See, e.g., Valiao v. Principi, 17 Vet. App. 229, 232 (2003) and Palor, 21 Vet. App. at 332-33 (concluding that "because the appellant is currently ineligible for VA benefits as a matter of law based on [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").  Thus, VA's duty to notify has been satisfied.

The duty to assist the appellant has also been satisfied in this case.  See Tagupa v. McDonald, 27 Vet. App. 95, 101-02 (2014) (holding that the duty to assist includes assisting a claimant in obtaining evidence necessary to establish veteran status).  On review, all necessary evidence relative to this claim has been obtained and is in the claims file.  The appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the appellant.  The RO requested service verification from the National Personnel Records Center (NPRC) on multiple occasions, in accordance with policies and procedures in place at that time, and later requested service verification from the Department of the Army.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that duty to assist requires new evidence submitted by claimant in support of request for verification of service must be submitted to the service department for review) and Tagupa, 27 Vet. App. at 96 (holding that absent evidence of a statutorily delegated duty, plain meaning of 38 C.F.R. § 3.203(c) requires service verification from the relevant service department).

In addition, the RO has completed the development directed in the prior remand.  In this regard, the RO requested verification of the original claimant's reported service from the Department of the Army.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the veteran the right to compliance with the remand orders).

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Application for Filipino Veterans Equity Compensation Fund (FVEC)

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 
 
Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. 

Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  See 38 C.F.R. § 3.203(c) and Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In summary, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his or her service.  Soria, 118 F.3d at 749; Tagupa, 27 Vet. App. at 100 (citing Duro).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund as the surviving spouse of an original claimant.

In March 2009, the appellant's spouse filed an initial application for a one-time payment from the FVEC based on his claimed qualifying service as a recognized guerilla.  The RO denied that claim in a January 2010 decision.  In a July 2010 written submission, he initiated an appeal of that decision.  The appeal remained pending at the time of his death in June 2010.  In March 2011, the appellant filed a claim for a one-time payment from FVEC as surviving spouse of a recognized guerilla.  Her claim was denied in the April 2011 decision. 

Based on the foregoing, the Board finds that the appellant's spouse filed a timely initial application for the one-time payment.  Because his initial appeal remained pending at the time of his death, and because the law makes provisions for fund payments to a surviving spouse, provided that the potentially eligible person first filed a claim for the benefit but died before payment was made, the Board also finds that the appellant submitted a valid claim to continue the appeal of the RO's denial of the original claimant's payment.  See January 2011 and March 2011 written statements.  Indeed, she has contended that her late spouse met the eligibility criteria, and as such, she may receive the payment on his behalf.

In his March 2009 initial application, the appellant's spouse indicated that he served as a recognized guerilla apart of Soriano's 1st Independent Grla unit from January 1945 to April 1945.  The documents submitted by the appellant and her spouse did not include a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a). Therefore, the RO was required to request verification from the service department.

Initially, the NPRC considered the information contained in the documentation submitted by the appellant and her spouse purporting to show the required service, but certified on multiple occasions that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See December 2009, November 2013, and February 2014 responses.

In March 2015, the RO requested verification of service from the Department of the Army based on the Court's holding in Tagupa.  This request included detailed information regarding the dates, locations, and units of the appellant's spouse's claimed service, as well as identifying information, such as his date of birth, parentage, place of birth, and variations of the spelling of his name.  The request included copies of evidence, including VA Form 21-3101, Certificate of Naturalization, United States Passport, Certificate of Marriage, Birth Certificate, and other various identification cards. In an October 2015 written response, the Department of the Army stated that they identified a claim folder for the appellant's spouse, but it did not contain an AGO Form 23, and based on review of the information provided and official information contained in Army records maintained by the NPRC, they were unable to change their previous negative service determination for the appellant's spouse.  It was noted that without AGO Form 23 and corresponding unit roster, they were unable to verify service for the appellant's spouse.  In addition, under the guidance established by the Department of the Army for the post-war recognition program, they were not able to accept the Certifications from General Headquarters, Philippines Veterans Affairs Office, as verification of service.

The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In this case, the service department has certified that the appellant's spouse did not have the requisite qualifying service.  This verification is conclusive and binding on VA, such that VA has no authority to change or amend the finding.  As such, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


